Citation Nr: 0607129	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  96-42 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a left ankle fracture.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board remanded the veteran's case to 
the RO for additional development in April 2004.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a back disability attributable 
to military service.

2.  The veteran does not have a neck disability attributable 
to military service.  

3.  The veteran's left ankle disability is manifested by 
pain, instability, weakness, and fatigability that equate to 
marked limitation of motion; ankylosis is not shown.

4.  The veteran's right shoulder disability is manifested by 
decreased range of motion, but not such that it equates to 
limitation to the shoulder level.




CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).

2.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  The criteria for a rating in excess of 20 percent for 
fracture of the left ankle have not been met.  38 U.S.C.A. §§ 
1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).

4.  The criteria for a rating in excess of 10 percent for 
right shoulder bicipital tendonitis with history of 
dislocation is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5024, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1971 to April 
1975.  Service medical records dated from September 1971 to 
April 1975 were associated with the claims file.  In July 
1973 the veteran was noted to have a strained tendon in his 
right shoulder.  An x-ray was noted to be negative.  The 
veteran underwent x-rays of his cervical and lumbar spine in 
March 1974 following an automobile accident.  The cervical 
spine was noted to be essentially negative.  The lumbar spine 
revealed partial lumbarization of S1.  In April 1974 the 
veteran was involved in a motorcycle accident.  X-rays 
revealed a fracture dislocation of the left fibula.  He was 
placed in a cast.  The cast was redone in May 1974.  X-rays 
of the left ankle obtained in July 1974 show a fracture 
dislocation of the left ankle with callus union of the 
fracture at the distal shaft of the tibia.  He was placed in 
an ace bandage in July 1974.  He was noted to have normal 
range of motion in July 1974 with pain at the extremes.  He 
underwent eight physical therapy sessions for his left ankle 
from July 1974 to August 1974.  An x-ray of the left ankle 
obtained in September 1974 revealed that the fracture of the 
fibula was healing.  Soft tissue swelling was noted about the 
ankle.  The veteran complained of pain in his left ankle in 
November 1974.  X-rays of the left ankle obtained in November 
1974 revealed a healed fracture of the left distal fibula.  
Bony callus formation was present.  There was angulation 
present at the fracture site.  The veteran also reported low 
back pain in November 1974.  The veteran's separation 
examination dated in April 1975 revealed slight swelling of 
the left ankle area with good strength and range of motion 
noted.  The veteran reported recurrent back pain and numbness 
in his lower back.  

Private treatment records from L. Friedman, D.C., dated from 
May 1982 to August 1995 reveal that the veteran was seen for 
complaints of pain at the base of his neck and upper back in 
May 1982.  He reported upper back discomfort in June 1982.  
The veteran reported neck stiffness in July 1982.  He 
reported tightness across the base of his neck in August 1982 
and ache in the right side of his neck in September 1982.  He 
also reported neck stiffness in April 1983.  In February 1984 
the veteran reported cervical and dorsal fatigue.  In 
February 1986 the veteran reported neck stiffness.  In 
September 1986 he complained about the right side of his 
neck.  Dr. Friedman treated the veteran with a spinal 
adjustment in March 1988, January 1989, August 1989, December 
1990, November 1991, November 1993, December 1994 and August 
1995.  Dr. Friedman also performed electrical muscle 
stimulation therapy and traction therapy in November 1993, 
and electrical stimulation therapy in December 1994 and 
August 1995.

The veteran was afforded a VA examination in November 1995.  
He reported pain in his left foot and ankle when he walked or 
sat for long periods of time and spasms in his back.  He was 
noted to ambulate without assistive devices.  On physical 
examination the veteran was able to tandem walk but he did 
not attempt to heel or toe walk to avoid pain in his left 
ankle.  His left ankle showed tenderness on the left side of 
the ankle.  No erythema or effusion was noted.  Range of 
motion in the left ankle revealed dorsiflexion of -20 
degrees, plantar flexion of 40 degrees, supination of 10 
degrees, and pronation of 5 degrees.  Limitation of motion 
was noted in all directions at the end range.  Examination of 
the right shoulder revealed flexion to 170 degrees, extension 
to 60 degrees, external rotation of 90 degrees, internal 
rotation of 90 degrees, abduction of 168 degrees and 
adduction was noted to be full.  The examiner said the 
veteran had mild limitation of motion in abduction and 
extension, and tenderness at the bicipital groove.  Lumbar 
spine examination revealed no scoliosis and tenderness at the 
L5, S1 area.  Spasm was noted at the paralumbar and 
paraspinal muscles.  The veteran was noted to have multiple 
trigger points in the neck and low back and shoulder area.  
Range of motion testing of the lumbar spine revealed forward 
flexion of 90 degrees, backward flexion of 28 degrees, left 
lateral flexion of 28 degrees, right lateral flexion to 36 
degrees, rotation to the left to 30 degrees, and rotation to 
the right to 16 degrees.  Range of motion testing of the 
cervical spine revealed full forward flexion to 30 degrees, 
full backward flexion to 30 degrees, left lateral to 32 
degrees, right lateral to 26 degrees, rotation to the right 
of 28 degrees, and rotation to the left of 26 degrees.  X-
rays of the left ankle revealed an old fracture deformity of 
the distal fibula and probable old trauma to the left ankle 
and history of fracture dislocation of the left ankle; x-rays 
of the cervical spine revealed a normal cervical spine; x-
rays of the right shoulder revealed an essentially normal 
shoulder; x-rays of the lumbosacral spine revealed normal 
lumbar spine with partial lumbarization of S1.  The veteran 
was diagnosed with degenerative arthritis of the left ankle, 
history of dislocation of the right shoulder with mild 
bicipital tendonitis, chronic low back syndrome and neck pain 
with limitation of motion, and chronic myofascial syndrome 
with multiple trigger points.  

The veteran was afforded a VA joints examination in May 2004.  
The veteran reported constant pain in his left ankle.  He 
reported flares when walking.  He also reported pain in his 
right shoulder.  The veteran was noted to ambulate with a 
cane but he was able to ambulate well without the cane.  The 
veteran was able to walk on his feet but did not attempt to 
heel or toe walk to avoid pain to his left ankle.  
Examination of the left ankle did not reveal effusion.  
Dorsiflexion of the left ankle was 5 degrees with pain.  
Plantar flexion was 30 degrees.  Supination was 5 degrees.  
Range of motion testing for the right shoulder revealed 
forward flexion of 140 degrees, shoulder abduction of 120 
degrees, shoulder external rotation of 45 degrees, internal 
rotation of 45 degrees.  The elbow, forearm, and wrist were 
noted to be basically unremarkable.  The veteran was noted to 
be left-handed.  The examiner noted that the veteran had 
arthritic changes of his left ankle which were prominent 
because he had very little rotation of his left ankle.  He 
noted that the left ankle exhibited marked instability, 
weakened movement, and pain on repetitive use.  The right 
shoulder was noted to have decreased range of motion with 
mild bicipital tendonitis.  The examiner noted that this 
condition was complicated because the veteran was obese.  

The veteran was also afforded a spine examination in May 
2004.  The veteran reported pain in the lower back and neck.  
He reported flare-ups.  The examiner said the veteran had 
trouble standing up but noted that the veteran was obese.  
The veteran reported numbness and weakness down his back.  
The veteran was noted to ambulate with a cane.  He was able 
to walk 200 feet with stability and he was noted to be 
steady.  Physical examination revealed mild lordosis and the 
veteran reported spasms of the paracervical and paraspinal 
muscles.  The veteran reported pain on motion in his cervical 
spine.  Musculature of the thoracolumbar spine was intact.  
There was no atrophy.  Range of motion was noted to be 
painful.  The veteran reported spasm three to four times 
weekly.  The examiner said there was no evidence of 
intervertebral disc syndrome.  Neurological examination 
revealed physiological reflexes with no evident pathologic 
reflexes.  The examiner's impression was a history of back 
strain with chronic low back syndrome with neck pain and 
limited range of motion of the lower back and cervical spine.  

An addendum to the May 2004 VA examination was obtained in 
April 2005.  The examiner reviewed the claims file and said 
that x-rays of the cervical and lumbar spine obtained in 
service were negative except for partial lumbarization of S1 
and slight lordosis of the lumbar spine.  The examiner noted 
that the back problem was resolved.  He noted that the 
veteran's service medical records were negative for evidence 
of a back or neck injury in service.  He opined that any 
present disability of the neck and back were not related to 
any event or trauma in the military.  

Dr. Friedman submitted a statement dated in June 2004 in 
which it was reported that the veteran was treated for 
chiropractic care since 1977 for complaints of cervical and 
lumbar pain.  Dr. Friedman noted that the veteran was 
involved in two motor vehicle accidents in service which 
resulted in injuries to his cervical and lumbar spine.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).



Back Disability

There is no evidence that the veteran suffers from a 
diagnosed low back disability other than by mention of a low 
back syndrome.  The veteran underwent x-rays of his lumbar 
spine in March 1974 following an automobile accident.  The 
lumbar spine revealed partial lumbarization of S1.  Since 
service the veteran underwent physical therapy for low back 
pain on several occasions beginning in 1982, seven years 
after service.  Dr. Friedman treated the veteran with a 
spinal adjustment in March 1988, January 1989, August 1989, 
December 1990, November 1991, November 1993, December 1994 
and August 1995.  The veteran complained of back pain at the 
time of his VA examinations in November 1995 and May 2004, 
and the examiners said he had a history of back strain with 
chronic low back syndrome and limited range of motion of the 
lower back.  The November 1995 examiner noted that the 
veteran had a normal lumbar spine with partial lumbarization 
of S1.  No intervertebral disc syndrome was observed at the 
May 2004 examination.  Dr. Friedman's June 2004 statement 
revealed that the veteran obtained chiropractic treatment for 
lumbar spine pain, yet no diagnosis was provided.  The April 
2005 VA addendum revealed that the veteran did not have a 
back disability traceable to military service.  The examiner 
noted that the veteran's "back problem," (presumably the 
problem he had in service), was resolved and any disability 
of the back was unrelated to the veteran's service.  The 
evidence of record does not demonstrate that the veteran has 
a currently diagnosed back disability related to service.  
Absent a nexus to service by competent evidence, an award of 
service connection is not warranted.  The absence of problems 
for so many years after service and the VA medical opinion 
outweigh evidence that tends to suggest a relationship to 
service.  The preponderance of the evidence is against the 
claim.

Neck Disability

There is no evidence that the veteran suffers from any 
currently diagnosed neck disability.  His problem has merely 
been described as neck pain.  The veteran underwent x-rays of 
his cervical spine in March 1974 following an automobile 
accident.  The cervical spine was noted to be essentially 
negative.  Since service the veteran underwent physical 
therapy for neck pain on several occasions beginning in 1982, 
seven years after service.  Dr. Friedman treated the veteran 
with a spinal adjustment in March 1988, January 1989, August 
1989, December 1990, November 1991, November 1993, December 
1994 and August 1995.  The veteran complained of neck pain at 
the time of his VA examinations in November 1995 and May 
2004, and the examiners said he had pain on motion of the 
cervical spine with limited motion.  X-rays of the cervical 
spine taken in November 1995 were noted to be normal.  Dr. 
Friedman's June 2004 statement revealed that the veteran 
obtained chiropractic treatment for cervical spine pain.  No 
diagnosis was provided.  The April 2005 VA addendum revealed 
that the veteran had only neck pain.  The examiner opined 
that any neck disability was unrelated to the veteran's 
period of service.  The evidence of record does not 
demonstrate that the veteran has a currently diagnosed neck 
disability related to service.  Absent a link between any 
current neck disability and the veteran's period of military 
service, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

(The Board notes that the veteran has alleged that he has 
back and neck disabilities related to service.  While the 
veteran is capable of providing information regarding his 
current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).)

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The veteran's claim for higher evaluations for a 
right shoulder disability and left ankle fracture is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with 
initial rating awards.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Left Ankle Disability

The veteran's ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2005).  (Arthritis is rated 
based on limitation of motion.  Diagnostic Codes 5003, 5010.)  
The veteran is currently rated as 20 percent disabled.  Under 
Diagnostic Code 5271, a 10 percent rating is assignable where 
there is moderate limitation of motion.  A 20 percent rating 
is assignable where there is marked limitation of motion.  A 
20 percent rating is the maximum schedular rating available 
for an ankle disability involving loss of motion.  In 
evaluating range of motion values for the ankle, the Board 
notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

The May 2004 VA examiner noted that the veteran had arthritic 
changes of his left ankle which were prominent because he had 
very little rotation of his left ankle.  He noted that the 
left ankle exhibited marked instability, weakened movement, 
and pain on repetitive use.  

The veteran has had consistent complaints of left ankle pain, 
weakness and fatigability since service.  The VA examination 
reports do show a limitation of motion by more than 50 
percent of normal dorsiflexion and 30 degrees in plantar 
flexion.  There are objective findings of pain with motion, 
swelling, weakness and fatigability of the left ankle.  X-
rays do show arthritic changes in the ankle.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran has complained of pain, swelling, 
fatigue, and weakness since he submitted his claim in 
November 1995.  The original injury in service in 1974 
required a cast and physical therapy.  At the November 1995 
VA examination the veteran's left ankle showed tenderness on 
the left side of the left ankle.  Pain on motion was noted as 
well.  The May 2004 VA examination provided similar findings.  
The veteran had pain, weakness, and fatigability.  The 
examiner stated that the arthritic changes in the left ankle 
were quite prominent because the veteran had very little 
rotation.  Overall, the evidence is such that veteran's total 
symptomatology may be considered to result in "marked" 
disability of the ankle since the time he submitted his 
original claim.  The veteran has a limited range of motion, 
pain with motion, swelling, soreness, fatigability, and 
weakness.  These symptoms have been present to essentially 
the same extent from the time the veteran submitted his 
claim.  

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.  An evaluation greater than 20 percent 
requires evidence of ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  Diagnostic Code 5270 pertains 
to ankylosis of the ankle and a 30 percent rating would 
require evidence of ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  

The objective findings do not support a rating higher than 20 
percent at any point since service connection was awarded.  
The 20 percent evaluation is indicative of a disability 
involving marked limitation of motion.  The results of the 
two VA examinations do not reflect any evidence of ankylosis 
to support consideration of a 30 percent rating at any time 
from the date of claim.  



Right Shoulder Disability

The veteran's bicipital tendonitis has been rated under 
Diagnostic Code 5024, which pertains to tenosynovitis.  The 
Board notes that there is no specific diagnostic code for 
tendonitis.  VA regulations provide that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
addition, tenosynovitis is to be evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5003-5020.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  

The evidence indicates that the veteran is left-handed.  A 20 
percent evaluation is warranted for limitation of motion of 
the minor arm when motion is possible to the shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation requires malunion of the humerus of 
the minor upper extremity with either moderate or marked 
deformity or recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and guarding of all arm 
movements or with frequent episodes and guarding of movement 
only at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint. 38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction. 38 C.F.R. § 
4.71, Plate I.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

The veteran has a history of a strained tendon in his right 
shoulder in service.  The VA examination report dated in 
November 1995 shows very slight limitation of motion.  
Flexion was to 170 degrees and abduction was to 168 degrees.  
There was no evidence of arthritis as x-rays were noted to be 
normal.  The VA examination report dated in May 2004 revealed 
flexion to 140 degrees and abduction to 120 degrees.  The 
examiner noted that the range of motion testing was 
complicated by the veteran's obesity.  There is no objective 
evidence of fatigability or incoordination.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, such slight limitation of the right shoulder 
motion coupled with his complaints of pain with resultant 
limitation of use, the Board finds that the veteran's 
symptomatology most closely approximates impairment of 
function of a major joint, the shoulder.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5024.  

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
schedular rating in excess of 10 percent is not warranted.  
The veteran has complaints of limitation of motion, and the 
medical evidence of record, while demonstrating limitation of 
flexion and abduction, does not demonstrate sufficient 
evidence of limitation of motion of the right shoulder to 
warrant an increased evaluation.  Only slight impairment was 
noted on examination.  Therefore, the veteran's complaints of 
pain and functional impairment, when taken together with the 
slight limitation of motion, more nearly approximate a 10 
percent evaluation under Diagnostic Code 5024, but no more.  
In other words, functional losses do not cause disability 
that approximates limitation of motion to the shoulder level.  
Even when pain and other symptoms are accounted for, there is 
no indication in the record that his functional ability is 
decreased much beyond the limitation of motion already shown 
on examination.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability or a neck disability 
or increased ratings for the veteran's service-connected left 
ankle disability and right shoulder disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
in question or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 10 
percent rating for right shoulder disability or 20 percent 
for left ankle disability are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in November 1995, prior to 
enactment of the VCAA.  The RO wrote to the veteran in May 
2004 and informed him of the evidence he needed to 
substantiate his claims of service connection and increased 
ratings.  He was informed of the elements to satisfy in order 
to establish service connection.  He was advised to submit 
any evidence he had to show that he had a current disability 
and to identify sources of evidence/information that he 
wanted the RO to obtain on his behalf.  He was also advised 
to submit any evidence he had to show that his service 
connected disabilities had worsened.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records,  and private treatment 
reports.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
his neck disability or his back disability is related to his 
military service or that his service-connected right shoulder 
or left ankle have worsened.  The veteran was afforded 
several VA examinations during the course of his appeal.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a left ankle fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


